PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD






Application Number: 15/359,880
Filing Date: Nov. 23, 2016
Appellant(s): Young, E Roger et al 









__________________
Xin Hu Rasmussen, Reg. No. 63,2634
For Appellant



EXAMINER’S ANSWER




This is in response to the appeal brief filed on Nov. 15, 2021.
(I) Grounds of Rejection to be Reviewed on Appeal 
Every ground of rejection set forth in the Office action dated 2/18/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The grounds of rejection are applicable to all appealed claims. 


At the time of the Appeal, following rejections are pending: 
	Claims 1-3, 7-11, 13-18 are rejected under 35 USC § 112(a) Written Description (New Matter).
	Claims 1-3, 7-11, 13-18 are rejected under 35 USC § 112(a) Written Description (Possession). 
Claims 1-3, 7-11, 13-16 are rejected under 35 USC § 103(a) as being unpatentable over De Joannis De Verclos et al (US 2007/0193988), in view of Abe (US 2008/0118253), in further view of Parry et al (US 2002/0194064). 
Claims 17-18 are rejected under 35 USC § 103(a) as being unpatentable over De Joannis De Verclos et al (US 2007/0193988), in view of Abe (US 2008/0118253), in further view of Parry et al (US 2002/0194064), in further view of Buccella (US 2010/0314361).

	

	(II) Withdrawn Rejections 
A. Appellant’s arguments against the 35 USC §112(a) Written Description (New Matter) rejection of Claims 1-3, 7-11, 13-18 are persuasive. 
	Appellant’s arguments are persuasive. The rejection of Claims 1-3, 7-11, 13-18 under 35 USC §112(a) Written Description (New Matter) rejection is withdrawn. 



B. Appellant’s arguments against the 35 USC §112(a) Written Description (Possession) rejection of Claims 1-3, 7-11, 13-18 are persuasive. 
	Appellant’s arguments are persuasive. The rejection of Claims 1-3, 7-11, 13-18 under 35 USC §112(a) Written Description (Possession) rejection is withdrawn. 



(III) Response to Arguments
Appellant’s arguments against the 35 USC §103 rejection of Claims 1-3, 7-11, 13-18 are not persuasive. 

VII. C. Claims 1-3, 7-11 and 13-18 are patentable under 35 ES.C. § 103(a) over De Joannis in combination with one or more of Abe, Parry and Buccella. 

Regarding Appellant’s assertion at VII. C. that the prior art of record does not disclose 
“positioning the RFID device in the cutting head upon installation of the consumable component in the cutting head to maintain an unobstructed signal communication path to the reading device in the cutting head such that the RFID device is readable by the reading device while the consumable component is inside the cutting head” in claim 1 and 
“installing the consumable component inside of the cutting head of the thermal processing system upon which an RFID tag of the consumable component is positioned in the cutting head to maintain an unobstructed signal communication path to the reading device in the cutting head” in claim 9
Examiner responds as follows: 

In the final Office Action rejection from 2/18/2021, the following De Joannis disclosure is used: 
	… the cutting head … {see at least fig1, rc1, [0015] cutting head} 

	De Joannis is combined with following Parry disclosure: 
positioning the RFID device in the … upon installation of the consumable component in the … to maintain an unobstructed signal communication path to the reading device in the … such that the RFID device is readable by the reading device while the consumable component is inside the …; {see at least [0025] the cartridge or container (which contains an RFID tag) can be installed directly into the imaging device (reads on cutting head); fig1, rc118, [0037]-[0038] cartridge (reads on cutting head) with RFID tag; fig2, rc204, [0043] has a signal been received – yes (reads on unobstructed signal communication)} 

Analysis of the rejection: 
implicitly discloses “an unobstructed signal communication path.” It stands to reason that, If the communication path were obstructed, the signal couldn’t have been received. 

Therefore, Parry implicitly discloses “an unobstructed signal communication path to the reading device.”  

b) In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In sum piecemeal analysis of references is not a proper examination practice. 

c) In response to Appellant’s arguments: “However, deploying sensors is clearly not the same as or equivalent to deploying RFID tag inside of the cutting head of a thermal processing system. Examiner responds:

First, from a functional perspective, Appellant is right – a sensor (which generates a signal) is not the same with an RFID tag (which transmits the generated signal). The two components work together, they are not interchangeable and neither one is dispensable from a functional perspective. 

Second, Parry discloses both: (a) a sensor (at fig1, rc126, [0043] and (b) an RFID tag (at fig1, rc118, [0037]-[0038]). More specifically, Parry discloses an RFID tag at [0025] the cartridge or container (which contains an RFID tag) can be installed directly into the imaging device (reads on cutting head); fig1, rc118, [0037]-[0038] cartridge (reads on cutting head) with RFID tag; fig2, rc204, [0043] has a signal been received – yes  
In addition to Parry, Abe also discloses an RFID tag at fig2, rc52 [0040]-[0041] an RFID tag containing a memory.  

It follows that because the signal (sent by the RFID tag) is received, the signal communication path is not obstructed (implicit disclosure).  



First, the final Office Action from 2/18/2021 does not make such an allegation

Second, Parry discloses at fig2, rc204, [0043] “has a signal been received – yes” reads on unobstructed signal communication), which implicitly discloses “an unobstructed signal communication path.” It stands to reason that, if the communication path were obstructed, the signal couldn’t have been received. 

Third, in response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In sum piecemeal analysis of references is not a proper examination practice.

Therefore, Parry implicitly discloses “an unobstructed signal communication path to the reading device.”

e) Appellant argues: “… the sheet media identifier 126 is a sensor, not an RFID tag.” 

The final Office Action from 2/18/2021 does not make such an allegation. As shown before, the RFID tag is disclosed at fig1, rc118, [0037]-[0038]. Appellant has misrepresented the Parry [0043] disclosure, which is used to reject the “an unobstructed signal communication path” claim element, not the RFID tag element. 




f) Appellant argues: “Parry also does not teach or suggest the similar feature of claim 9.” 

See the response for claim 1 immediately above.  


“positioning the RFID device in the cutting head upon installation of the consumable component in the cutting head to maintain an unobstructed signal communication path to the reading device in the cutting head such that the RFID device is readable by the reading device while the consumable component is inside the cutting head” in claim 1 and 
“installing the consumable component inside of the cutting head of the thermal processing system upon which an RFID tag of the consumable component is positioned in the cutting head to maintain an unobstructed signal communication path to the reading device in the cutting head” in claim 9

The rejection under 35 USC § 103 should be maintained. 


Regarding Appellant’s assertion at VII. C. 5. Obviousness inquiry –  
“In addition to the missing element argument presented above, Appellant submits that a person or ordinary skill in the art would not be motivated to implement Abe's RFID tag and reader and/or Parry communication system in the laser device of De Joannis with a plasma torch cutting head from Buccella.” 
Examiner responds as follows:

The motivation to combine two or more references is driven primarily by legal considerations, rather than by technical ones, even if technical considerations, or commercial considerations for that matter, can also play a role. 

The motivation to combine De Joannis with Parry is based on KSR (C) or (D) (see MPEP 2143(C) and (D)), which state that – the Supreme Court has supported that use of known technique to improve similar devices (methods, or products) in the same way; (see MPEP 2143 (C)) or applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (see MPEP 2143 (D)) is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143). 

Appellant appears to take a different position in regard to the motivation to combine the three references. 

The 37 CFR § 1.132 declaration filed by Appellant on 7/14/2020 focuses on the adverse environmental conditions (“harsh operating environment”) in which thermal welding/cutting machines work (i.e. high temperatures, large amount of metal, presence of high frequency electromagnetic radiation, geometric constraints, ultraviolet radiations). 
While all the considerations disclosed by the 37 CFR § 1.132 declaration are important, Examiner would like to point out to the followings: 
Based on the claim language as is, what Appellant tries to patent in fact is a well-known routine and conventional system which generates a signal and communicates this signal to a processor/computer for processing. The signal indicates that a consumable is about to be fully consumed, so that a user can take the necessary actions, like replacing or refilling the consumable, or any other action. 
This type of system is well-know, routine and conventional (nearly omnipresent) in our world, across numerous fields of endeavor. Just a few examples: 
(1) the printer toner cartridge which signals that the toner is about to run out. This system has been used for the rejection of the instant application. Provisions in the statutes (see MPEP 2143(C) and 2143(D)) allow for this approach. 
(2) the gas tank of any combustion engine vehicle (motorcycles, cars, trucks, airplanes, boats, tractors) which monitors (measures) the fuel level and transmits a signal that the fuel is about to run out
(3) the rechargeable batteries indicator, which monitors (measures) and transmits a signal that a battery is about to run out of power
(4) commercial refrigerators which can detect that a certain household item is running low and transmits a signal to the user that it needs replenishing 
(5) AC units which signal to the user that a filter needs to be changed 
(6) The espresso coffee machine which monitors (measures) the amount of water and signals that the water level is low
While all these systems work based on the same principle (generate, transmit and process a signal), their implementation always poses specific challenges, e.g. operating environment challenges. Therefore, devices working on this principle always
Whenever the system is ported to a different area, it has to be adapted to that area, although the structure of that system remains the same, as is the case in the instant situation.  
A person of ordinary skill in the art in the thermal processing area will have to adapt the system to the specific conditions of that area, as disclosed in great detail by the filed 37 CFR § 1.132 declaration. 
One can conclude that applying the well-known, routine and conventional system of generating, transmitting and processing a signal can hardly be regarded as being something innovative. No improvement to this basic system has been suggested by the instant application. 
One can also conclude that adapting the working of the system to specific environmental conditions is a challenge that might require innovation and/or improvements. 
At this point, the question becomes if the instant application (the claims and the applications specification) is directed to, or at least invokes, the adaptation to the “harsh environmental conditions” of the thermal processing area. 
The answer to the question is – the instant application (claims and specification) 
IS NOT directed to the adaptation to the “harsh environmental conditions” of the thermal processing area.
DOES NOT even invoke the “harsh environmental conditions” of the thermal processing area.

Concluding Remarks: 
	Remark A. Examiner points out that, contrary to Appellants assertions, the instant application is not directed to adapting a system/process, which is well-known, routine and conventional in the field of endeavor (see the enumeration above), to the “harsh environmental conditions” of the thermal processing area. A thorough analysis of the claims reveals that they are not directed to any “harsh environmental conditions” disclosed by the 37 CFR § 1.132 declaration, but are directed to the well-known, routine and conventional system of generating, transmitting and processing a signal. As argued above, to be patentable distinct from the prior art, the claims have to be directed, at minimum, to the adaptation of the system to one or more of the enumerated “harsh environmental conditions,” which are disclosed in the 37 CFR § 1.132 declaration. However, this is not the case. 

do not recite any of the “harsh environmental conditions.” 

In addition, the application specification does not disclose and/or discuss none of those “harsh environmental conditions” either.

The “harsh environmental conditions” are only disclosed and discussed in the CFR § 1.132 declaration, which has been filed (7/14/2020) long after the instant application (11/23/2016) and a result of the PTAB board decision from 5/14/202. 

Concluding Remark A – there is a suspicion that Appellant uses the 37 CFR § 1.132 declaration to supplement the application specification, which is not permissible. 

	Remark B. Furthermore, Examiner points out that Appellant’s filing of the 37 CFR § 1.132 declaration with the reopening of the prosecution on 7/14/2020, is the result of one of the arguments in the PTAB decision from 5/14/2020, specifically: 
	"Appellant does not cite to sufficient evidence in the form of an affidavit, paragraphs in the Specification, or any other evidence" to support the argument that "enabling an RFID device and its respective reading device to function inside the processing head of a thermal processing torch during torch operation is extremely difficult in practice." Decision on Appeal at pages
10, 11 and 12.

	The 37 CFR § 1.132 declaration (on page 5) also quotes this passage from the PTAB decision. 

	Finally, Appellant’s arguments (see pages 16-18) in the appeal brief also focus on the same argument from the PTAB decision. 

	Examiner argues that Appellant’s approach to address the concerns of the PTAB decision from 5/14/2020 cannot stand because the CLAIM LANGUGE does not recite and the APPLICATION SPECIFICATION does not disclose and/or discuss what Appellant argues, i.e. a system that is adapted to work in the mentioned “harsh environmental conditions.” As shown above, neither the claims, nor the application specification mention those “harsh environmental conditions”, not to mention about a system working under those “harsh environmental 

	Concluding Remark B – Examiner concludes that Appellants’ attempt to implement the recommendations from the 5/14/2020 PTAB decision have failed because (a) the claims are not directed to a system working under those conditions and (b) the application specification does not disclose and/or discuss any of the those conditions. Using the 37 CFR § 1.132 declaration to supplement the claim language and the application specification is not permissible. In sum, the Patent Office does not patent 37 CFR § 1.132 declarations. The Patent Office patents claims in light of the corresponding specification.  


For all the above, but primarily because the instant application is not directed to implementing the system under the invoked “harsh environmental conditions,” it is concluded that, for a person of ordinary skill in the art it would have been obvious to combine the prior art elements by using of known technique to improve similar devices (methods, or products) in the same way; (see MPEP 2143 (C)) or by applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (see MPEP 2143 (D)) and that this is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  


The other arguments presented by Appellant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims.  Therefore, it is believed that all arguments put forth have been addressed by the points above.  


For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,

/Radu Andrei/



Conferees:

/ILANA L SPAR/            Supervisory Patent Examiner, Art Unit 3622                                                                                                                                                                                            


/STEVEN S KIM/            Primary Examiner, Art Unit 3685                                                                                                                                                                                            




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.